Citation Nr: 1454386	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 20 percent for left sciatic nerve palsy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a rating in excess of 20 percent for left sciatic nerve palsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's current back disability was present during service; it is not otherwise attributable to the Veteran's period of military service or to a service connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See February 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection - Back Disability

Certain disorders, such as arthritis, including degenerative disc disease, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309; 3.307.  A 10 percent evaluation for arthritis would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence from the relevant time period.  However, shortly thereafter, in August 1977, the Veteran underwent a VA examination in conjunction with his left leg condition.  At that time, he reported back pain, but the lumbosacral spine x-ray found no evidence of fracture or dislocation and noted that the intervertebral disc spaces were well-preserved.  Thus, the evidence does not show that the Veteran's arthritis manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id. 

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013)(holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

The record contains a current diagnosis of lumbago, spondylolisthesis, lumbar facet syndrome, lumbar somatic dysfunction, degenerative disc disease, and left pelvic imbalance with compensational lumbar scoliosis.  See generally, treatment records and VA examination.  Thus, the current disability requirement has been met. 

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran's service treatment records do not show in-service complaints of, diagnosis of, or treatment for a back disability or injury.  The service treatment records show an injury to the sciatic nerve that forms the basis for service connection for that condition.  The medical board report describes this injury as occurring "after rising from a sitting position while at the riffle range," specifically noting "no history of trauma of back injury."  Thus, the in-service injury requirement is not satisfied.

Despite this, the Veteran has submitted statements from two private healthcare providers suggesting a medical nexus between the Veteran's back condition and his military service.  These appear to be the positive opinions that the Veteran references at his RO hearing.  The Board notes, however, that at his hearing, the Veteran seems to imply that these statements provide a medical nexus between the Veteran's service connected left sciatic nerve palsy and his current back condition, which does not appear to be the case.  In a February 2009 statement, Dr. K.B.S. noted that the Veteran: 

stated that he has had episodic low back pain and right leg pain since an injury he sustained while serving in the Marine Corps...  In my opinion, the pain [the Veteran] has stems from the L5-S1 disc.  Due to the degenerative changes noted on x-ray this very well may have started with his original injury while serving in the military.

As noted above, the record does not show a back injury while in service.  Moreover, no right leg injury was shown, but the Board concedes that this may have been a mistaken reference to the well-documented left leg nerve injury.  The Veteran has also submitted a February 2011 statement from Dr. T.E., who noted that the Veteran began experiencing significant low back pain seven to nine years prior (approximately 2002) "which is also more likely than not related to the physical requirements of his military service in the U.S. Marine Corps."  Dr. T.E. did not provide any further discussion of what physical requirements in particular he attributed the Veteran's back condition.  The June 2012 VA examiner was unable to render an opinion without resorting to speculation because of the lack of documentation of any in-service back injury or complaints.

In a June 2014 opinion, after review of the record, another VA examiner opined that "it is less likely than not that veteran's low back condition is a direct result of military service."  In support of this, he noted the lack of records of an in-service injury, the August 1977 x-rays, and the peripheral nature of the nerve injury sustained by the Veteran that led to his service connected left sciatic nerve palsy.  These were factors that he believed were not considered by Dr. T.E. and were not addressed in his February 2011 statement.  Additionally, this examiner noted that  lumbar spine conditions are exceedingly common in the general population and the risk of such increases with age.

The Board finds that the June 2014 opinion is more probative than Dr. K.B.S.'s letter because of its more conclusive language ("less likely than not") whereas D. K.B.S.'s statement is equivocal ("well may have").  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).  Additionally, Dr. K.B.S.'s statement refers to an in-service injury that is not shown in the record.  Indeed, the record specifically found no in-service back injury in conjunction with the Veteran's left sciatic nerve palsy.

Likewise, the Board finds the June 2014 opinion more probative than the February 2011 statement from Dr. T.E., which was not supported by any clinical evidence or rationale.  As the statement provides neither, the Board is unable to directly compare it to the well-reasoned June 2014 opinion.  Thus, the weight of the medical evidence is against a finding of direct service connection.

The Board has considered whether the record supports a finding of continuous symptomatology dating back to his military service.  In this case, early records show that the Veteran reported back pain in August 1977 and March 1983, but denied back pain in April 1985.  The next record of back complaints came twenty years later.  Moreover, at the June 2012 VA examination, he indicated an onset of back symptomatology in 2004.  Dr. K.B.S. has reported a history of episodic low back pain that may have started in service, but the service treatment records showing left sciatic nerve palsy while specifically denying a back injury are more probative that his speculative statement.  For his part, the Veteran has repeatedly stated that his back condition was the result of his service connected disability.  See e.g., March 2011 notice of disagreement.  However, he has not provided consistent lay evidence of continuous symptomatology dating back to his military service.  As such, neither the lay or objective medical evidence establishes continuity of symptomatology.

Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran has claimed service connection for his back disorder as secondary to his left sciatic nerve palsy.  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current back disability diagnosis. Likewise, he is service connected for left sciatic nerve palsy.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected left sciatic nerve palsy and the current back disorder.  In this regard, the June 2014 VA examiner found that the Veteran's back condition was not caused by or aggravated beyond normal progression by the service connected left sciatic neuropathy.  This examiner noted that the in-service injury and the March 1976 electromyography (EMG) were consistent with compression nerve palsy and that this type of injury (e.g., external compression, ischemic injury, fascial bands, and edema) was unrelated to lumbar spine conditions.  This opinion is uncontradicted by the medical evidence of record.  The Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  492 F.3d 1377.  In this case, however, as definitive etiology appears to require differentiation between musculoskeletal and nerve injuries, the Veteran is not competent to provide such an opinion.  Therefore, secondary service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for a back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for back disability is denied.


REMAND

The Veteran has claimed that his left sciatic nerve palsy has caused limitation of motion of the left lower extremity.  Neither the March 2010 nor the June 2012 VA examination address this symptom.  Therefore, a new examination is necessary to determine whether the Veteran had limitation of motion due to this disability and, if so, the extent of that limitation.

Additionally, the Veteran has raised the question of employability with regards to this disability.  See September 2012 VA Form 9.  As such, the examiner is also asked to comment on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left sciatic nerve palsy.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  Specifically, the examiner should address the following:

a.  Please test for and note any limitation of motion of the left lower extremity, to include with repetitive motion and on flare-up, if reported.  Any additional loss of function, expressed in degrees, with repetition or on flare-up should be noted- if such cannot be provided, the examiner must explain why this is so.  If limitation of motion is shown, the examiner must state, to the extent possible, whether or not such limitation is due to the Veteran's service connected left sciatic nerve palsy.  

b.  The extent to which this disability prevents the Veteran from securing and following a substantially gainful occupation.

In reporting the current severity of the Veteran's left sciatic nerve palsy, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


